The plumbing company brought its action in Gark Common Pleas to recover $2,447 for the installation of a sewage ejector system in a theater building in Springfield. Trial resulted in a verdict for defendant for the sum claimed, and the Court of Appeals affirmed the judgment.
The facts are that the parties entered into a written agreement commonly called the “Uniform Agreement” by which the company agreed, to install the plumbing in the building according to plans and specifications for $32,-389. Subsequent to signing the contract it was discovered that the proposed outlet for the sewage was some 18 inches higher than the floor in the theater -boiler room. The architect of the building ordered the installation of a sewage ejector which was done by the company.
The principal contention of Kolz is that this work was covered by the original agreement, as an alteration under its term, and an action therefor could not be maintained without an arbitration as provided in the agreement. The company claimed it was a separate and distinct undertaking not governed by the original agreement.